ROSENN, Circuit Judge,
concurring.
I join in Judge Gibbons’ opinion in all respects except that my view of the reasonableness test for “substantial justification” of the Government’s position is more stringent than that set forth in part III A(3). When this court considered the fee issue in Washington v. Heckler, 756 F.2d 959 (3d Cir.1985), it did not have the benefit of the 1985 amendments to the Equal Access to Justice Act, 28 U.S.C.A. § 2412 (West Supp.1986) (the Act). Several months after the Washington decision, Congress renewed the Act retroactively in amended form. Pub.L. No. 99-80, 99 Stat. 183 (1985) (the Amendments). Congress in enacting the Amendments intended to clarify the Act. See H.R. No. 120, 99th Cong., 1st Sess. 21 (1985), reprinted in 1985 U.S. Code & Cong. & Ad.News at 149. The need for such clarification is reflected in Chief Judge Aldisert’s concurring opinion in Washington, 756 F.2d at 968-70. The legislative history pertaining to the amendments persuades me that Congress intended that an evaluation of “substantial justification” under the Act requires more than a marginal standard of reasonableness.
*41In the original legislative history of the Act, the House Judiciary Committee stated that “[t]he test of whether or not a government action is substantially justified is essentially one of reasonableness.” H.R. Rep. No. 1418, 96th Cong., 2d Sess. 13, reprinted in 1980 U.S. Code Cong. & Ad. News at 4953, 4992. In its report accompanying the Amendments, the Committee stated that in evaluating substantial justification, “the test must be more than mere reasonableness.” H.R.Rep. No. 120, supra at 9, reprinted in 1985 U.S.Code Cong. & Ad.News at 132, 138.1 In reconciling these expressions of congressional intent, I believe that Congress did not intend a reasonableness standard for substantial justification of government action to be weak or relaxed. In meeting that standard, I conclude that the Government now must show not merely that its position was marginally reasonable; its position must be clearly reasonable, well founded in law and fact, solid though not necessarily correct. United States v. 1,378.65 Acres of Land, 794 F.2d 1313, (8th Cir.1986). See Gavette v. Office of Personnel Management, 785 F.2d 1568, 1579 (Fed.Cir.1986) (in banc); McDonald v. Schweiker, 726 F.2d 311, 316 (7th Cir.1983). But see Russell v. National Mediation Board, 775 F.2d 1284, 1289 (5th Cir.1985) (finding legislative history irreconcilable and retaining reasonableness standard).
Under such a standard — or even the less demanding standard described by Judge Gibbons — the Government has failed to show that its position was substantially justified. I therefore agree that the order appealed from must be affirmed in all respects.

. The report cited approvingly four court decisions applying a test slightly more stringent than reasonableness for substantial justification. H.R.Rep. No. 120, supra at 9 n. 15, reprinted in 1985 U.S. Code Cong. & Ad.News at 138 n. 15; see, e.g., Spencer v. NLRB, 712 F.2d 539, 558 & n. 67 (D.C.Cir.1983) (citing other cases), cert. denied, 466 U.S. 936, 104 S.Ct. 1908, 80 L.Ed.2d 457 (1984). In a report accompanying a prior version of the Amendments, which was enacted by Congress but vetoed by the President for reasons unrelated to substantial justification, see 20 Weekly Comp.Pres.Doc. 1814-15 (Nov. 12, 1984), Congress explicitly adopted the "slightly more stringent” language and stated that one of the purposes of the test was to ensure that "only sound, well-prepared cases be initiated” by the Government. S.Rep. 586, 98th Cong., 2d Sess. 11-12.